Citation Nr: 1417893	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  11-03 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for left knee crepitation with chondromalacia and degenerative joint disease prior to July 20, 2011, and in excess of 30 percent from that date.  

2.  Entitlement to a rating in excess of 10 percent for postoperative left knee anterior cruciate ligament tear.  

3.  Entitlement to a rating in excess of 10 percent for chronic right knee strain, status post surgery for meniscus repair, with mild instability.

4.  Entitlement to a rating in excess of 20 percent for right knee arthritis.  

5.  Entitlement to an effective date prior to July 20, 2011, for the grant of service connection for right knee arthritis.  

REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to December 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2009 and January 2012 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The latter decision assigned an effective date of July 20, 2011, for the grant of service connection for right knee arthritis, and the Veteran expressed disagreement with that determination during his April 2012 hearing before the undersigned.  See 38 C.F.R. § 20.300 (2013).  The Veteran also presented testimony at a VARO hearing in March 2011, and transcripts of the hearings are associated with his claims record.

The issue of the duration of a temporary total rating, which was assigned in May 2011 for right knee strain from December 13, 2010 through January 2011, is not on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Subsequent to the January 2012 supplemental statement of the case on issues 1-4 listed on the cover page, but prior to the March 2012 certification of the case to the Board, relevant VA medical records dating through May 2013 were uploaded onto Virtual VA, and the Veteran testified in April 2012 that more VA treatment was contemplated.  These records must be considered by the RO in the first instance, prior to any final Board consideration of the Veteran's appeals.  38 C.F.R. § 19.37.  On remand, any outstanding VA treatment records must be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Accordingly, remand of these issues is required.

Moreover, during the Veteran's April 2012 hearing, he disagreed with the RO's November 2012 assignment of July 20, 2011, as the effective date for the grant of service connection for right knee arthritis.  Accordingly, remand of this issue for the issuance of a statement of the case is required.  Manlincon v. West, 12 Vet. App. 238 (1999).    

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA medical records of treatment which the Veteran has received for the disabilities at issue since May 2013. 

2.  Thereafter, the RO should consider in the first instance, in connection with issues 1-4, all evidence which has been received since January 2012 which has not been considered.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

3.  Issue the Veteran a statement of the case on the matter of an effective date prior to July 20, 2011, for the grant of service connection for right knee arthritis.  If he perfects an appeal of this issue, return it to the Board in accordance with the usual appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



